Affirm and Opinion Filed April 12, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01466-CV

               ABRAHAM MAAYEH, Appellant
                            V.
MARCUS BRIAN CURRY, INDIVIDUALLY AND AS TRUSTEE OF THE
 1106 WALLBROOK DRIVE LAND TRUST; AND ELISEO SANCHEZ,
           INDIVIDUALLY (IN REM ONLY), Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-13602

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Osborne
      This is a dispute about title to real property. A jury answered “no” to the

question whether appellant Abraham Maayeh’s title to real property was superior to

appellee Eliseo Sanchez’s, and the trial court rendered judgment for Sanchez in

accordance with the jury’s verdict. In one issue, Maayeh challenges the legal and

factual sufficiency of the evidence to support the jury’s finding. We affirm the trial

court’s judgment.
                                             BACKGROUND

        Maayeh and Sanchez both claim title to real property on Wallbrook Drive in

Dallas (the “Property”).

        There is no dispute that Maayeh purchased the Property in 2003, signed a deed

of trust in September 2003 to secure a $117,500.00 debt on the Property, and later

fell behind in his payments to Ocwen Loan Servicing, LLC (“Ocwen”), a subsequent

lender. Nor is there any dispute that in 2013, Maayeh entered into discussions with

Marcus Curry1 about selling the Property in order to “get out clean from the house

and preserve my credit and put the situation behind me.” But Maayeh contends he

never conveyed the Property to Curry.

        The Dallas County deed records include a deed conveying the Property from

Maayeh to the “11046 Wallbrook Drive Land Trust, Marcus Curry, Trustee” (the

“Trust”) on September 30, 2013, and a subsequent deed conveying the Property from

the Trust to Sanchez on November 18, 2013. There is no dispute that Sanchez and

his family moved into the home on the Property on December 3, 2013, and have

lived there ever since. Sanchez offered evidence at trial that he has paid $42,000 in

property taxes, $119,000 in mortgage payments, $12,000 in insurance, and $80,000

in repairs on the Property.




    1
       Although originally a defendant in his individual capacity and as trustee, Curry is not a party to this
appeal. Maayeh’s operative petition alleges that a default judgment was rendered against Curry prior to
trial.
                                                    –2–
      Maayeh, however, contends that he never sold the Property to Curry or the

Trust, so the Trust could not convey the Property to Sanchez. He filed this suit

alleging that his signature and the notarization on the September 30, 2013, recorded

deed (the “Recorded Deed”) are forgeries.

      There is a second, unrecorded deed Maayeh admits signing before a different

notary (the “Unrecorded Deed”). Like the Recorded Deed, the Unrecorded Deed is

dated September 30, 2013, and provides that Maayeh conveys the Property to the

Trust. But Maayeh contends that he never delivered the Unrecorded Deed to Curry

because he never received documentation from Ocwen, Curry, or the Trust that his

obligation under the deed of trust had been paid or transferred.

      Maayeh filed suit in 2017, and the case proceeded to a jury trial on Maayeh’s

claim that he held superior title to the Property. After hearing testimony from

Maayeh, Sanchez, and several other witnesses, the jury was instructed:

                                QUESTION NO. 1

      Do you find by a preponderance of the evidence that ABRAHAM
      MAA[YEH] holds superior title to the Property to that held by ELISEO
      SANCHEZ[?]
      You are instructed that ABRAHAM MAA[YEH] holds superior title to
      the Property unless he conveyed the property to MARCUS CURRY.

      You are further instructed that a conveyance of an interest in real
      property must be in writing, signed by the grantor, and delivered to the
      grantee.

      You are further instructed that a forged deed does not convey title and
      that to “forge” means to alter, make, complete, execute, or authenticate


                                        –3–
        any writing so that it purports to be the act of another who did not
        authorize it.
        You are instructed that “delivery” of a written instrument is a parting
        with the possession or custody thereof with the intention that the same
        become immediately operative.
        You are instructed that “delivery” of a deed that is lost may be proved
        by circumstantial evidence.

        ANSWER: “Yes” or “No.”                      No

        The trial court rendered judgment for Sanchez based on the jury’s answer.

This appeal followed.

                                 ISSUE AND STANDARD OF REVIEW

        In a single issue, Maayeh contends the evidence was legally and factually

insufficient to support the jury’s implied finding that he conveyed the Property to

Curry.2

        A legal sufficiency or “no evidence” challenge will only be sustained on

appeal if the record demonstrates: (1) the complete absence of evidence of a vital

fact; (2) the court is barred by rules of law or evidence from giving weight to the

only evidence offered to prove a vital fact; (3) the evidence offered to prove a vital



    2
      Sanchez contends “Maayeh has waived review on appeal by failing to raise, brief and argue against
the Judgment in favor of Sanchez on Sanchez’s claim to quiet title, removal of cloud on title and
expungement of lis pendens that would support the judgment.” Although a quiet-title suit is an equitable
remedy and a trespass to try title suit is a legal remedy afforded by statute, both are actions to recover
possession of land unlawfully withheld. Lance v. Robinson, 543 S.W.3d 723, 738–39 (Tex. 2018). The
jury’s finding, the trial court’s judgment, and Maayeh’s appellate issue all address the parties’ competing
claims to title of the Property. Consequently, we conclude that Maayeh has not waived appellate review.
See Perry v. Cohen, 272 S.W.3d 585, 587 (Tex. 2008) (instructing that “[a]ppellate briefs are to be
construed reasonably, yet liberally, so that the right to appellate review is not lost by waiver,” and “appellate
courts should reach the merits of an appeal whenever reasonably possible”).
                                                     –4–
fact is no more than a scintilla; or (4) the evidence establishes conclusively the

opposite of the vital fact. BNSF Ry. Co. v. Phillips, 485 S.W.3d 908, 910 (Tex. 2015)

(citing City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005)). When conducting

a legal sufficiency review, we consider the evidence in the light most favorable to

the verdict, crediting favorable evidence if a reasonable juror could, and disregarding

contrary evidence unless a reasonable juror could not. City of Keller, 168 S.W.3d at

822, 827. The final test for legal sufficiency must always be whether the evidence at

trial would enable reasonable and fair-minded people to reach the verdict under

review. Id.

        “When a party attacks the factual sufficiency of an adverse finding on an issue

on which she has the burden of proof,3 she must demonstrate on appeal that the

adverse finding is against the great weight and preponderance of the evidence.” Dow

Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001). We must “consider and

weigh all of the evidence, and can set aside a verdict only if the evidence is so weak



    3
       Our standard of review depends upon the burden of proof at trial. Maayeh argues that because he
established a prima facie case of title from a common source, the burden shifted to Sanchez to show superior
title. See Davis v. Gale, 330 S.W.2d 610, 612 (Tex. 1960) (“Where the plaintiff has shown title under [an]
agreed common source, the burden of proof shifts to the defendant to show a superior title under the
common source . . . .”). This burden-shifting principle, however, is based on the premise that a plaintiff
otherwise would be required “to prove the negative”; that is, to prove the defendant did not obtain the title
from the common source, and “the plaintiff could not reasonably be required to show what the defendant’s
title was.” Simmons Hardware Co. v. Davis, 27 S.W. 62, 63 (Tex. 1894) (cited in Davis v. Gale, 330 S.W.2d
at 612). Here, however, the question submitted to the jury was whether Maayeh “holds superior title” to
Sanchez’s title, and the jury was instructed that Maayeh “holds superior title . . . unless he conveyed the
property to [Curry].” This question—not objected to by Maayeh—turns entirely upon evidence of Maayeh’s
actions and intent, not Curry’s or Sanchez’s. Consequently, we conclude that Davis’s burden-shifting
analysis does not apply, and Maayeh, as plaintiff, bore the burden to prove his superior title.


                                                    –5–
or the finding is so against the great weight and preponderance of the evidence that

it is clearly wrong and unjust.” Id.

      Under both a legal and factual sufficiency review, we are mindful that the

jury, as fact finder, was the sole judge of the credibility of the witnesses and the

weight to be given their testimony. City of Keller, 168 S.W.3d at 819. We may not

substitute our judgment for the fact finder’s, even if we would reach a different

answer on the evidence. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d

757, 761 (Tex. 2003).

                                  APPLICABLE LAW

1. Conveyance of title

      A conveyance of an interest in real property must be in writing, signed by the

grantor, and delivered to the grantee. See TEX. PROP. CODE § 5.021. A deed does not

have to be recorded to convey title. Thornton v. Rains, 299 S.W.2d 287, 288 (Tex.

1957); Adams v. First Nat’l Bank of Bells/Savoy, 154 S.W.3d 859, 869 (Tex. App.—

Dallas 2005, no pet.). A conveyance is effective and title is transferred when the

following has occurred: (1) execution of the deed, and (2) delivery of the deed.

Stephens County Museum, Inc. v. Swenson, 517 S.W.2d 257, 261 (Tex. 1974);

Adams, 154 S.W.3d at 869.

      Two elements must be established to prove delivery of a deed: (1) the deed

must be delivered into the control of the grantee, and (2) the grantor must intend the

deed to become operative as a conveyance. Binford v. Snyder, 189 S.W.2d 471, 475

                                         –6–
(Tex. 1945); Hicks v. Loveless, 714 S.W.2d 30, 32 (Tex. App.—Dallas 1986, writ

ref’d n.r.e.).

       The question whether a deed has been delivered is primarily one of the

grantor’s intent. Adams, 154 S.W.3d at 869. Without the required grantor’s intent,

the manual delivery of the deed to the grantee does not pass title. Id. The intent of

the grantor is determined by examining all the facts and circumstances preceding,

attending, and following the execution of the deed. Id. If delivery is completed with

the required intention, a subsequent change of intention will not affect the

transaction. Id. at 869–70. Also, a secret or undisclosed intention of the grantor not

to divest himself of title will not prevent a duly executed and delivered deed from

taking effect. Id. at 870.

       “A prima facie case of delivery and the accompanying presumption that the

grantor intended to convey the land according to the terms of the deed is established

. . . when it is shown that the deed has been filed for record.” Stephens Cty. Museum,

Inc., 517 S.W.2d at 261–62. A party may overcome the presumption that the

requisite intent to convey the property accompanied the delivery “by showing

(1) that the deed was delivered or recorded for a different purpose, (2) that fraud,

accident, or mistake accompanied the delivery or recording, or (3) that the grantor

had no intention of divesting himself of title.” Id. at 262.

       What constitutes a delivery is a question of law. Ragland v. Kelner, 221

S.W.2d 357, 359 (Tex. 1949); see also Adams, 154 S.W.3d at 870. Whether there

                                          –7–
has been a delivery of a deed is a fact question. Ragland, 221 S.W.2d at 359; Adams,

154 S.W.3d at 870.

2. Forgery

      A forged deed is void. Morris v. Wells Fargo Bank, N.A., 334 S.W.3d 838,

843 (Tex. App.—Dallas 2011, no pet.). “[A] certificate of acknowledgement is

prima facie evidence that [the signatory] appeared before the notary and executed

the deed in question for the purposes and consideration therein expressed.” Bell v.

Sharif-Munir-Davidson Dev. Corp., 738 S.W.2d 326, 330 (Tex. App.—Dallas 1987,

writ denied). Clear and unmistakable proof that either the grantor did not appear

before the notary or that the notary practiced some fraud or imposition upon the

grantor is necessary to overcome the validity of a certificate of acknowledgment. Id.

                                    DISCUSSION

      Maayeh argues that because there was no valid conveyance of the Property to

Curry, Curry could not convey title to Sanchez. He argues the Recorded Deed did

not convey title because it was a forgery, and the Unrecorded Deed did not convey

title because he never delivered it to Curry. Sanchez responds that there was

evidence to support a finding that the Recorded Deed was not forged, or in the

alternative, that Maayeh delivered the Unrecorded Deed to Curry with the intent to

convey the Property.

      Both parties rely on Maayeh’s email communications with Curry before and

after September 30, 2013, as evidence of Maayeh’s intent. In addition to telling

                                        –8–
Curry his “main goal” was “to get out clean from the house and preserve my credit,”

Maayeh referred to the proposed transaction as a “sale,” discussed arrangements to

review, sign, and notarize the necessary documents, and agreed to a September 30

closing date. Curry forwarded documents including a “Standard Real Estate

Purchase and Sale Agreement” to Maayeh for review. After receiving the documents

and discussing and rejecting the possibility of a “short sale,” Maayeh emailed Curry,

“Let’s continue with the sale. I want to put this behind me.”

      Among the documents Maayeh admitted signing and returning to Curry were

the purchase and sale agreement and a “Mortgage Disclosure Statement.” Both of

these documents refer to Maayeh as “Seller.” Sanchez argues that both of these

documents clearly reflect Maayeh’s intent to sell the Property to Curry.

      In the first sentence of the purchase and sale agreement, the parties “hereby

agree that Seller”—identified as Maayeh—“will sell and Buyer will buy” the

Property. The agreement also provides that “the Property will be conveyed by

General Warranty Deed,” and the Buyer’s “purchase money note” will be due “upon

resell [sic] of the property by Buyer to a cash buyer or individual that obtains new

third party financing to purchase the property,” not upon closing. Maayeh signed the

document as “Seller,” with a “Date of Acceptance” of September 24, 2013.

      The mortgage disclosure statement informed Maayeh as “Seller” that “the

purchaser is not assuming the loan(s) and that the seller will remain liable on the

existing loan(s),” and “those loan(s) may continue to show on seller’s credit report

                                        –9–
until such time that a new buyer obtains new financing.” The statement also

provided, “Seller understands they [sic] no longer have any owner interest in the

property and understand the purchaser is taking the property subject to the

underlying loan(s) on a non-recourse basis.” Maayeh signed the document as

“Seller/Grantor” on September 30, 2013.

      Although the purchase and sale agreement and the mortgage disclosure

statement are not conveyances, they provide context for the entire transaction and

evidence that Maayeh intended to sell the Property on September 30, 2013,

understanding that his indebtedness to Ocwen would not be paid until Curry found

a new buyer. See Fort Worth Indep. Sch. Dist. v. City of Fort Worth, 22 S.W.3d 831,

840 (Tex. 2000) (recognizing “well-established law that instruments pertaining to

the same transaction may be read together to ascertain the parties’ intent”). With this

background, we review the evidence offered regarding each deed.

1. The Unrecorded Deed

      At trial, Maayeh testified that he and Curry went together to Chase Bank in

Tarrant County on September 30, 2013, to sign the documents required for the

transaction before a notary. He signed several documents including the Unrecorded

Deed before notary Brad Holmes. Maayeh testified that he gave the originals of all

of the documents except the Unrecorded Deed to Curry. He explained that he

intended to keep the Unrecorded Deed in his possession, telling Curry, “I’m going

to keep the papers with me until you pay off the loan. . . . I kept the deed with me.”

                                        –10–
He conceded, however, that he did not have the original of the Unrecorded Deed and

does not know what happened to it, other than explaining that his business “moved

a couple of times so we lost lots of paperwork and files.” Only a copy of the

Unrecorded Deed was admitted into evidence.

      On cross-examination, the jury heard portions of Maayeh’s deposition

testimony that were inconsistent with his testimony at trial. At his deposition,

Maayeh testified that he sold the Property to Curry on September 30, 2013. And

when asked what he and Curry discussed on that day, Maayeh responded, “Nothing.

[Curry] just brought the papers, and he told me to sign them then to notarize them

so we went to Chase Bank” and then returned to Maayeh’s office.

      On October 4, 2013, Maayeh emailed Curry to report that “I received a call

from Ocwen and I told them that I sold the property to you.” It was not until several

days later that Maayeh expressed any confusion about the transaction, emailing

Curry to ask why Ocwen continued to show him as the debtor on the loan. Curry

explained that “[t]he loan is not being paid off now with Ocwen, but we are taking

it over.” He wrote Maayeh that until the property was sold, “the loan will be attached

to your name, but we are responsible for the payments.” Maayeh responded:

      It is a misunderstanding and I was a little confused. I read in the
      document where it says you are taking over until the house is sold and
      I still thought that you were going to payoff [sic] the loan and then sell
      the house. This would not have made a difference or made me change
      my mind anyway and it does not matter to me since I had to have a fast
      solution and my main objective was to be out of this responsibility.


                                        –11–
      Maayeh continued to correspond with Curry by email until March 3, 2016,

when Maayeh’s message—“I thought you already sold the house to someone as the

tax record shows the name SANCHEZ ELISEO as 100% owner”—was returned as

undeliverable. All of the emails discuss Maayeh’s concerns about damage to his

credit because of late payments to Ocwen. Although Maayeh expressed confusion

about whether Curry had sold the Property or only rented it, Maayeh never said he

had retained the original deed or that he did not intend to convey the Property to

Curry or the Trust until his name had been removed from the Ocwen loan.

      Maayeh later communicated with Sanchez and his attorneys about payment

of the loan and learned that “[t]itle is already vested in [Sanchez’s] name from when

he purchased the property from Marcus Curry.” Maayeh did not then claim that he

still owned the Property, that he had retained the original of the Unrecorded Deed,

or that he never intended to convey the Property to Curry or the Trust in 2013. As in

his communications with Curry, his expressed concerns were his removal from the

Ocwen loan obligation and that Sanchez was making timely payments.

      Maayeh correctly argues that there is no presumption of delivery or intent to

convey the Property under the Unrecorded Deed. Cf. Stephens Cty. Museum, Inc.,

517 S.W.2d at 261–62 (presumption of intent to convey arises with prima facie case

of delivery and proof that deed has been filed for record). He argues he established

that “he was not going to deliver the deed” until his sole purpose—paying off his

mortgage indebtedness—was accomplished. He argues there is no direct or

                                        –12–
circumstantial evidence of delivery. And he contends an inference that he lost the

Unrecorded Deed is “more plausible” than an inference that he delivered the

Unrecorded Deed to Curry. He argues there is no evidence Curry ever had possession

of the Unrecorded Deed, concluding, “[t]he very fact that [Curry] filed a forged deed

with the deed records makes that the more likely inference.”

      Sanchez responds that there is sufficient evidence to support a finding that

Maayeh delivered the Unrecorded Deed with intent to convey the Property. He

argues that the jury was not limited to considering only Maayeh’s testimony about

his intent, but could consider other evidence of what Maayeh said, did, or was told.

See Stephens Cty. Museum, Inc., 517 S.W.2d at 262 (grantor’s intent to deliver deed

“is determined by examining all the facts and circumstances preceding, attending

and following the execution of the instrument”).

      The jury was the sole judge of Maayeh’s credibility. See City of Keller, 168

S.W.3d at 819. In judging Maayeh’s credibility, Sanchez argues, the jury could

consider evidence that Maayeh had a “significant financial interest” in claiming

superior title to Sanchez’s including that (1) Sanchez had paid down the debt to

Ocwen; (2) Sanchez had made significant repairs and improvements to the Property;

and (3) the value of the Property had increased over 60% between September 2013

and the time of trial. Sanchez argues that the Unrecorded Deed conveyed title to the

Property even though it was not recorded, and Maayeh’s intent at the time he

executed and delivered the deed is controlling, even if he changed his mind later.

                                        –13–
See Adams, 154 S.W.3d at 869–70 (if delivery is completed with the required

intention, a subsequent change of intention will not affect the transaction).

      We conclude there was sufficient evidence from which the jury could find that

Maayeh delivered the Unrecorded Deed to Curry intending it to become operative

as a conveyance. See Binford, 189 S.W.2d at 475; Hicks, 714 S.W.2d at 32. Maayeh

never mentioned retaining the original deed in any of his emails with Curry about

payment of the loan, nor did he contend he still owned the Property in his subsequent

communications with Sanchez and his representatives. The jury heard Maayeh’s

deposition testimony that he and Curry discussed “[n]othing” when they met other

than having the documents signed and notarized. Although Maayeh testified at trial

to the contrary—that he told Curry at their only in-person meeting he was retaining

the original deed “until you pay off the loan”—the jury was the sole judge of the

credibility of this evidence. See City of Keller, 168 S.W.3d at 819.

      Further, even if Maayeh had a “secret or undisclosed intention . . . not to divest

himself of title,” that unexpressed intention did not “prevent a duly executed and

delivered deed from taking effect.” See Adams, 154 S.W.3d at 870. Maayeh’s

original delivery of the Unrecorded Deed “with the required intention” was

sufficient to convey the Property even if he later changed his mind. See id. at 869–

70.




                                        –14–
2. The Recorded Deed

      Maayeh testified at trial that he did not become aware of the allegedly forged

deed until 2017, when he filed suit. Maayeh testified that he did not sign the

Recorded Deed and that his purported signature on it was forged. He also contends

that he presented clear and unmistakable proof that he did not appear before

Elizabeth Almond, the notary who acknowledged the Recorded Deed. He argues that

any presumption that arose from recording the Recorded Deed “is destroyed by the

clear evidence of forgery” as well as the “undisputed evidence” he had no intent to

convey title without payment of the mortgage.

      To support his contention that the Recorded Deed was a forgery, Maayeh

offered Almond’s testimony (by deposition) that the notarization does not appear in

her record book, and she would not have notarized a document without recording it

in her book. She explained she would not have notarized a document unless the

person whose signature she was to notarize appeared before her in person with

appropriate identification. She testified that she always recorded notarizations in her

book and could not explain why she had no record of notarizing the Recorded Deed.

She also testified that her signature on the Recorded Deed has a “little hook” above

the capital “E” in her first name, and she “do[es]n’t usually do that.”

      Sanchez, in turn, cites Almond’s testimony that the notary stamp on the

Recorded Deed looked like hers. Almond explained that the stamp was kept in a

locked drawer in her office. She testified that when her office door closed, it

                                        –15–
automatically locked. She kept the keys to the drawer and to her office door on a

wristband keychain. She testified that other than the “little hook,” the signature

appeared to be hers, and her printed name below her signature was in her usual

handwriting. By the time of her deposition, Almond had no independent memory of

Maayeh, the Recorded Deed, or the notarization. Sanchez also argues that the record

included documents bearing signatures that Maayeh and Almond testified were

genuine, allowing the jury the opportunity to compare those documents with the

alleged forgeries. See Morris, 334 S.W.3d at 848 (trial judge acting as trier of fact

could have disregarded expert evidence regarding alleged forgery “and based her

findings on her own examination of the two disputed signatures and the testimony

of the notaries”).

      Sanchez also responds that a grantor may adopt even a forged deed by

subsequent acknowledgement, and that Maayeh failed to offer the “clear and

unmistakable” proof required to overcome the presumption that a duly

acknowledged instrument is valid. See Bell, 738 S.W.3d at 330.

      We conclude there was legally and factually sufficient evidence from which

the jury could find that the Recorded Deed was effective to convey the Property

because it was not forged. The evidence was conflicting, and the jury was the sole

judge of its credibility. See City of Keller, 168 S.W.3d at 819. The jury was instructed

that “a forged deed does not convey title,” and we presume the jury followed this

instruction in considering the conflicting evidence and reaching its answer to

                                         –16–
Question 1 of the jury charge. See Credit Suisse, AG v. Claymore Holdings, LLC,

610 S.W.3d 808, 827 (Tex. 2020) (appellate court “must assume that the jury

followed the trial court’s instructions and answered the question put to them”

[internal quotation omitted]).

      Considering the evidence in the light most favorable to the jury’s verdict, we

conclude that “reasonable and fair-minded people” could find that Maayeh did not

“hold[ ] superior title to the Property to that held by [Sanchez].” See City of Keller,

168 S.W.3d at 827. And after examining all of the evidence, we conclude that the

jury’s finding is not so against the great weight and preponderance of the evidence

as to be clearly wrong and unjust. See Dow Chem. Co., 46 S.W.3d at 242.

Consequently, we conclude the evidence was legally and factually sufficient to

support the jury’s verdict, and we decide Maayeh’s sole issue against him.

                                    CONCLUSION

      We affirm the trial court’s judgment.




                                            /Leslie Osborne//
191466f.p05                                 LESLIE OSBORNE
                                            JUSTICE




                                        –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ABRAHAM MAAYEH, Appellant                      On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-19-01466-CV           V.                Trial Court Cause No. DC-17-13602.
                                               Opinion delivered by Justice
MARCUS BRIAN CURRY,                            Osborne. Justices Pedersen, III and
INDIVIDUALLY AND AS                            Reichek participating.
TRUSTEE OF THE 1106
WALLBROOK DRIVE LAND
TRUST; AND ELISEO SANCHEZ,
INDIVIDUALLY (IN REM ONLY),
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee Eliseo Sanchez, Individually (in rem only)
recover his costs of this appeal from appellant Abraham Maayeh.


Judgment entered this 12th day of April, 2022.




                                        –18–